EXHIBIT 10.32




AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT




This Amendment No. 2 to the Employment Agreement (the “Amendment”) is made as of
October 17, 2008, by and between RathGibson, Inc., RGCH Holdings Corp., RG Tube
Holdings LLC (as assignee of RGCH Holdings LLC) (collectively, the “Employers”),
and Barry Nuss (the “Executive”).




WHEREAS, the Employers and the Executive are parties to an Employment Agreement,
dated as of April 17, 2006, as amended by Amendment No. 1 to Employment
Agreement dated June 15, 2007 (the “Employment Agreement”); and




WHEREAS, the Employers and the Executive desire to amend the Employment
Agreement.




NOW, THEREFORE, the parties agree as follows:




1.

A new Section 4.8 shall be added to the Employment Agreement, providing in its
entirety as follows:




“4.8

Retention Bonus.  The Executive shall be entitled to receive a retention bonus
in the amount of $50,000 (the “Retention Bonus”), payable as provided in Section
6.2(e), as long as the Executive remains employed by the Company until the
earlier of: (a) the date that is fourteen (14) days after the date on which the
Company provides notice to the Executive of termination of his employment; or
(b) January 31, 2009 (the “Retention Date”).  Notwithstanding the foregoing, the
Executive shall not be entitled to receive the Retention Bonus if his employment
with the Company is terminated: (i) by the Company for Cause; or (ii) by the
Executive without Good Reason.”




2.

A new Section 6.2(e) shall be added to the Employment Agreement, providing in
its entirety as follows:




“(e)

within ten (10) business days following such termination of employment, the
Retention Bonus, provided that the criteria for the Retention Bonus set forth in
Section 4.8 have been satisfied; and”




3.

The Section 6.2(d) of the Employment Agreement starting with the phrase
“continued coverage....” shall be renumbered as Section 6.2(f).




4.

A new Section 6.5 shall be added to the Employment Agreement, providing in its
entirety as follows:




“6.5

Transition Assistance. For at least thirty (30) days after termination of the
Executive’s employment, in consideration of the payments and benefits provided
by the Company to the Executive upon such termination pursuant to Section 6.2,
the Executive shall provide such reasonable transition-related services to the
Company, during normal business hours and upon reasonable advance notice, as
shall be requested from time to time by the Company, collectively constituting
up to the equivalent of three (3) full business days over such time period .
 The Company shall





1










reimburse the Executive for any reasonable out-of-pocket expenses incurred by
the Executive in providing such services, upon the Executive providing to the
Company reasonable evidence of such expenses having been incurred.”




5.

To the extent not amended hereby, the Employment Agreement shall continue with
full force and effect in accordance with its terms.




[remainder of this page intentionally left blank]





2










IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.







RATHGIBSON, INC.

            BARRY NUSS







/s/ Truman Greene, Jr.                           

/s/ Barry Nuss                                   

By:  Truman Greene, Jr.

By: Barry Nuss

Title:  Chief Human Resources Officer







RGCH HOLDINGS CORP.







/s/ Edward A. Johnson                         

By:  Edward A. Johnson

Title:  Authorized Signatory







RG TUBE HOLDINGS LLC







/s/ Edward A. Johnson                         

By:  Edward A. Johnson

Title:  Authorized Signatory














3


